 

Exhibit 10.1

 

[image_001.jpg]

 

June 28, 2017

 

Joseph W. Vazzano, CPA

38 Hillcrest Avenue

Morristown, NJ 07960

 

VIA E-MAIL

 

Dear Joseph:

 

I am pleased to offer you a position with Avenue Therapeutics, Inc. (the
"Company"), as Vice President of Finance and Corporate Controller, reporting to
Avenue's Chief Executive Officer in our New York City office, provided that you
may work from your home office one agreed upon day per week. If you decide to
join us, you will receive an annual salary of One Hundred Seventy Thousand
Dollars ($170,000), which will be paid in semimonthly installments in accordance
with the Company's normal payroll procedures.

 

Once you have been an employee of the Company for one (1) full month and
provided that you start working for the Company no later than July 24, 2017, you
will be eligible for a one-time bonus in the gross amount of thirty thousand
dollars ($30,000) which will be paid as a lump sum, less applicable taxes and
withholdings, in accordance with the Company's normal payroll procedures on the
next regular payroll processing date following your one (1) month anniversary.
In the event your employment with the Company ends for any reason prior to the
completion of the one (1) month period, you will not be entitled to receive, and
the Company will not be obligated to pay any portion of, the foregoing bonus. If
you resign or are terminated for Cause (as defined below) within one year of
your start date, you will be required to reimburse the Company for the entire
amount of the bonus paid to you. Any such reimbursement will be due and payable
not later than the tenth (10th) day following such termination. You should note
that the Company may change your compensation and benefits from time to time in
its reasonable business discretion.

 

In your work for the Company you will be eligible for a discretionary annual
bonus of up to twenty-five percent (25%) of your base salary, based upon
corporate and your individual performance on behalf of the Company during the
calendar year, as determined by the Company's Board of Directors (the "Board")
in consultation with your supervisor during the first quarter of the following
calendar year. Whether to award a bonus for any calendar year, and if so, in
what amount, shall be determined by the Company and/or the Board in their
reasonable business discretion based upon factors including employee and Company
performance. You must remain employed by the Company through the bonus payment
date in order to earn or receive any discretionary annual bonus. No pro rata
bonus will be available for partial years of employment, with the exception that
you will be eligible for a pro rata bonus for the year 2017 (subject to the
Board's discretion and provided that you remain employed through the bonus
payment date).

 

In addition, subject to Board of Directors approval, you will be granted 30,000
restricted stock units. One fourth (1/4) of the RSUs will vest on each of the
first, second, third and fourth anniversaries of the grant date of the RSUs
subject to your continuing employment and eligibility on each vesting date. Your
award of equity will be subject to your entry into a grant agreement, in form
acceptable to the Company, setting forth such vesting requirements and other
terms.

 

 

Avenue Therapeutics, Inc.

2 Gansevoort Street, Th Floor, New York, NY 10014

www.avenuetx.com

 

 

 

As an employee, you are also eligible to receive certain employee benefits
including vacation pursuant to Company policy. Rules regarding the accrual, use
and expiration of accumulated vacation time are set forth in the Company's
vacation policies and procedures. You will be eligible to participate in medical
insurance program and other benefit plans offered by the Company, subject to the
terms and conditions of those plans.

 

The Company will reimburse you for all reasonable, usual, and necessary expenses
incurred by you in furtherance of the business and affairs of the Company, upon
timely receipt by the Company of appropriate receipts or other proof of your
expenditures and otherwise in accordance with any expense reimbursement policy
as may from time to time be adopted by the Company.

 

The Company is excited about you joining and looks forward to a beneficial and
fruitful relationship. Nevertheless, you should be aware that your employment
with the Company is for no specified period and is at will. As a result, you are
free to resign at any time, with or without cause, for any reason or for no
reason. Similarly, the Company is free to terminate the employment relationship
with you at any time, with or without cause, for any reason or for no reason,
and with or without notice.

 

Notwithstanding your at-will status, you will be entitled to severance pay in
the form of continued payment of your Base Salary for a period of six (6) months
if your employment is terminated by the Company without Cause (as defined
below). Should your primary place of work (the Company's New York City office)
relocate to a different location that is greater than 40 miles from your current
home in Morristown, NJ without your consent, then you may resign from the
Company upon 30 days' advance written notice within 90 days after such change
and be entitled to collect severance as described in this paragraph. Your
eligibility for severance benefits will be conditioned upon your execution after
the termination date of a general release of claims against the Company, in form
and substance satisfactory to the Company. Any payment of severance as described
in this letter is intended to comply with, or be exempt from, Section 409A of
the Internal Revenue Code. Your severance benefits, if any, will not commence
unless and until you incur a "separation from service" (as such term is defined
in Treasury Regulation Section 1.409A-1(h)), unless the Company determines that
payments can be made without causing you to incur the additional tax imposed by
Section 409A. You and the Company also agree that each installment of the
severance payments described in this paragraph is a separate "payment" for
purposes of Treasury Regulation Section 1.409A-2(b)(2)(i).

 

As used in this letter, "Cause" means (i) your fraud, embezzlement or
misappropriation with respect to the Company or its affiliates, (ii) your
material breach of any agreement between you and the Company, (iii) your willful
or negligent misconduct that has or may reasonably be expected to have a
material adverse effect on the property, business, or reputation of the Company
or its affiliates, (iv) your willful failure or refusal to perform your material
duties as an employee of the Company or your failure to follow any specific
lawful instructions of the Chief Executive Officer of the Company, (v) your
conviction or plea of nolo contendere in respect of a felony or of a misdemeanor
involving moral turpitude, (vi) your alcohol or substance abuse which has a
material adverse effect on your ability to perform your duties to the Company or
the property, business, or reputation of the Company or its affiliates, or (vii)
your failure to comply with the Company's workplace rules, policies, or
procedures.

 

It is Company policy to conduct background investigations and reference checks
on all of its potential employees. Your job offer is therefore contingent upon a
clearance of a background investigation and reference check. Accordingly,
attached please find a Consent and Disclosure Form for your completion.

 

We also ask that, if you have not already done so, you disclose to the Company
any and all agreements relating to your prior employment that may affect your
eligibility to be employed by the Company or limit the manner in which you may
be employed. It is the Company's understanding that there are no such agreements
preventing you from accepting employment with the Company or performing the
duties of your position and you represent and warrant that such is the case.
Moreover, you agree that, during the term of your employment with the Company,
you will not engage in any other employment, occupation, consulting or other
business activity directly related to the business in which the Company is now
involved or becomes involved during the term of your employment, nor will you
engage in any other activities that conflict with your obligations to the
Company.

 



 

Avenue Therapeutics, Inc.

2 Gansevoort Street, Th Floor, New York, NY 10014

www.avenuetx.com

 

 

 

In your work for the Company, you will be expected not to use or disclose any
confidential information, including trade secrets, of any former employer or
other person to whom you have an obligation of confidentiality. Rather, you will
be expected to use only that information which is generally known and used by
persons with training and experience comparable to your own, which is common
knowledge in the industry or otherwise legally in the public domain, or which is
otherwise provided or developed by the Company. You agree that you will not
bring onto Company premises or use in your work for the Company any unpublished
documents or property belonging to any former employer or third party that you
are not authorized to use and disclose.

 

As a Company employee, you will be expected to abide by all Company rules,
policies, and standards included in the Company Employee Handbook. You will be
required to sign an acknowledgment stating that you have read the Handbook, that
you understand its contents, and that you agree to comply with the policies
contained therein.

 

As a condition of your employment, you will be required to sign and comply with
the Company's standard form of Proprietary Information and Inventions Agreement,
which requires, among other things, the assignment of patent rights to any
invention made during your employment at the Company, and non-disclosure of
proprietary information.

 

To indicate your acceptance of the Company's offer, please sign and date this
letter in the space provided below. A duplicate original is enclosed for your
records. If you accept our offer, your first day of employment will be July 24,
2017. This letter, along with the Background Release, forms the complete and
exclusive statement of your employment with the Company, and supersedes any
other promises, representations, or agreements made to you by anyone, whether
written or oral, including, but not limited to, any representations made during
your interviews. This letter, including, but not limited to, its at-will
employment provision, may not be modified or amended except by a written
agreement signed by the Company's Chief Executive Officer and you. This offer of
employment will terminate if it is not accepted, signed and returned by July 5,
2017 along with the completed Background Release Form to Jaclyn Jaffe via e-mail
at jjaffe@fortressbiotech.com.

 

We look forward to your favorable reply and to working with you at Avenue
Therapeutics, Inc.

 





      Sincerely,                             /s/ Lucy Lu, MD         Signed by  
      Lucy Lu, MD         President & Chief Executive Officer   Agreed to and
accepted:           Signature: /s/ Joseph Vazzano                 Printer
Name:   Joseph Vazzano                 Date:  6/28/2017      

 

 



 

Avenue Therapeutics, Inc.

2 Gansevoort Street, Th Floor, New York, NY 10014

www.avenuetx.com

 

